Citation Nr: 1721408	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-30 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to increased ratings for a right knee disability based on factors other than instability, rated as zero percent disabling prior to May 15, 2008, and 10 percent disabling from May 15, 2008, to January 12, 2014.

4.  Entitlement to a separate compensable rating for right knee instability.

5.  Entitlement to a rating in excess of 30 percent for right total knee replacement since March 1, 2015.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

7.  Entitlement to special monthly compensation based on housebound status from February 18, 2013, to January 12, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1976 and from February 1977 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2012, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge and a transcript of that hearing has been associated with the electronic record.

In June 2014, the Board remanded the claims of entitlement to an increased rating for a right knee disability and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder for further development.

In April 2017, the Veteran's representative waived initial consideration by the agency of original jurisdiction of evidence received since a December 2014 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2016).

The Veteran filed his claim for an increased rating for the right knee disability on May 15, 2008.  In the January 2009 rating decision, the RO assigned a 10 percent disability rating for right knee arthroscopic debridement with degenerative arthritis effective May 15, 2008.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

In a July 2014 rating decision, the RO assigned a 100 percent disability rating for a right knee total replacement effective from January 13, 2014, to February 28, 2015, and a 30 percent disability rating since March 1, 2015.  Although an increased rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993).

As discussed below, the Board is considering whether a separate rating is warranted for right knee instability.

Records from the Social Security Administration show that the Veteran is receiving Social Security disability benefits in part due to his service-connected bilateral knee replacements.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that a claim for TDIU, either expressly raised by the appellant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Pursuant to the holding in Rice, the issue of entitlement to TDIU is before the Board.  In light of the decision below, the Veteran is not prejudiced by the Board's consideration of the issue of entitlement to TDIU.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO assigned a 100 percent disability rating for the left knee replacement from February 18, 2013, to March 31, 2014.  The RO assigned a 100 percent schedular rating for the right knee replacement from January 13, 2014, to February 28, 2015.  From January 13, 2014, to February 28, 2015, the Veteran was receiving special monthly compensation based on housebound status because his right knee disability was rated as 100 percent disabling and his other service-connected disabilities were independently rated as 60 percent disabling.  

As explained below, from February 18, 2013, to January 12, 2014, the Veteran's left knee disability was rated as 100 percent disabling and, in light of the decision below, his remaining service-connected disabilities are now independently rated as 60 percent disabling during that time period.  The Board further observes that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB, 6 Vet. App. at 38; see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that special monthly compensation "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to special monthly compensation).  Therefore, the issue of entitlement to special monthly compensation based on housebound status from February 18, 2013, to January 12, 2014, is before the Board at this time.  In light of the decision below, the Veteran is not prejudiced by the Board's consideration of the issue of entitlement to special monthly compensation.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is reopening the claim of entitlement to service connection for a back disorder.

In light of the above, the issues are as stated on the first two pages of this decision.

The issues of entitlement to service connection for a back disorder, and entitlement to an increased rating for the right knee disorder since March 1, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 1996 rating decision, the RO denied a claim of entitlement to service connection for a back disorder.

2.  The evidence associated with the claims file since the February 1996 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.

3.  The evidence is in equipoise as to whether from August 27, 2007, to January 12, 2014, the right knee disability was manifested by a dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint.

4.  The evidence is in equipoise as to whether from August 27, 2007, to January 12, 2014, the right knee disability was manifested by a slight lateral instability in the right knee.

5.  The weight of evidence shows that the Veteran stopped working on June 29, 2010.

6.  Since June 29, 2010, the Veteran has been service-connected for the following disabilities: bilateral knee disabilities, a right-knee surgical scar, migraine headaches, and bilateral blepharoconjunctivitis.  

7.  These service-connected disabilities were rated as 70 percent disabling from June 29, 2010, to February 17, 2013, with the bilateral knee disabilities being rated as at least 40 percent disabling.

8.  The evidence is in equipoise as to whether the Veteran's service-connected disabilities render him unemployable from June 29, 2010, to February 17, 2013, from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.

9.  Since March 1, 2015, these service-connected disabilities have been rated as 70 percent disabling with the bilateral knee disabilities being rated as 60 percent disabling.

10.  The evidence is in equipoise as to whether the Veteran's service-connected disabilities render him unemployable since March 1, 2015, from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.

11.  From February 18, 2013, to January 12, 2014, the left knee disability was rated 100 percent disabling and the other service-connected disabilities are now independently rated 60 percent disabling during that time period.


CONCLUSIONS OF LAW

1.  The February 1996 rating decision denying entitlement to service connection for a back disorder is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a back disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent disability rating for right knee arthroscopic debridement with degenerative arthritis based on factors other than instability has been met from August 27, 2007, to January 12, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.159, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating for right knee arthroscopic debridement with degenerative arthritis based on instability has been met from August 27, 2007, to January 12, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disability effective from June 29, 2010, to February 17, 2013, and from March 1, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2016).

5.  The criteria for special monthly compensation based on housebound status from February 18, 2013, to January 12, 2014, have been met.  38 U.S.C.A. §§ 1114 (West 2014); 38 C.F.R. §§ 3.350, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As for the new-and-material claim, in light of the decision below, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

As for the other claims, VA's duty to notify was satisfied by letters in June, September, and October 2008; April 2011; July 2014; and February 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO and Appeals Management Center obtained the service treatment records and VA treatment records, to include additional VA treatment records obtained pursuant to the June 2014 remand.  The Veteran submitted some military-retiree treatment records, and the RO obtained other military-retiree treatment records.  Pursuant to the June 2014 Board remand, the Appeals Management Center obtained Social Security Administration records.

The RO and Appeals Management Center afforded him VA examinations in October 2008, August 2011, and July 2014, to include a VA examination pursuant to the June 2014 Board remand.  

The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected right knee disability.  The Board notes that the Veteran's VA examinations for the right knee did not include joint testing for pain in passive motion, weight-bearing and nonweight-bearing in the service-connected right knee or in the left knee.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The Board is only adjudicating the increased rating claims for the period prior to January 13, 2014.  Therefore, another VA examination to include joint testing for pain in passive motion, weight-bearing and nonweight-bearing in the service-connected right knee or in the left knee is unnecessary because another examination would only reveal current impairment as opposed to impairment prior to January 13, 2014.  Put another way, the Board finds that these examinations are adequate on which to base a decision.

In light of the above, the Appeals Management Center complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).





Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder

Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2016). 

If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Analysis

In February 1996, the RO denied a claim of entitlement to service connection for a back disorder on the basis that the Veteran did not have a current back disorder.

The evidence of record consisted of the Veteran's service treatment records and a November 1995 VA examination report.  The service treatment records show that the Veteran was treated for mechanical low back pain from 1992 to 1994.  The November 1995 VA examination report reflects that X-rays of the lumbar spine were normal.  The diagnosis was a history of sacroiliac discomfort bilaterally that is not associated with any historical or clinical evidence to suggest any lower-extremity radiculopathy.  '

The evidence added to the record since the February 1996 rating decision includes VA and military-retiree treatment records and May 2011 and July 2014 VA examination reports.  This evidence reveals a current back disorder.  This evidence relates to an unestablished fact necessary to substantiate his claim, which is evidence of current back disorder.  Thus, the evidence is considered new and material, and the claim is reopened.

Entitlement to increased ratings for a right knee disability based on factors other than instability, rated as zero percent disabling prior to May 15, 2008, and 10 percent disabling from May 15, 2008, to January 12, 2014

Entitlement to a separate compensable rating for right knee instability

Governing Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016). 

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also VAOPCGPREC 9-98 (Aug. 14, 1998).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable. 

For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2016).
 
Leg flexion limited to 60, 45, 30, and 15 degrees warrant noncompensable, 10 percent, 20 percent, and 30 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).
 
Leg extension limited to 5 degrees warrants a noncompensable evaluation, and extension limited to 10 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.
 
Under the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Ankylosis is not shown in this case given that the Veteran was able to move both of his right knee in all possible planes of movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2016).
 
Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

Under Diagnostic Code 5258, a 20 percent rating is warranted for a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for a symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2016).  Diagnostic Code 5259 requires consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion.  VAOPGPREC 9-98 (Aug. 14, 1998).  Therefore, a knee disability cannot be separately rated under Diagnostic Code 5259 and a limitation-of-motion diagnostic code.

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

Analysis

The Veteran filed his claim for an increased rating for the right knee disability on May 15, 2008.  In the January 2009 rating decision, the RO assigned a 10 percent disability rating for right knee arthroscopic debridement with degenerative arthritis effective May 15, 2008, under Diagnostic Code 5260.  In a July 2014 rating decision, the RO assigned a 100 percent disability rating for a right knee total replacement effective from January 13, 2014, to February 28, 2015, and a 30 percent disability rating since March 1, 2015 under Diagnostic Code 5055.

Military-retiree treatment records reflect that the Veteran underwent magnetic resonating imaging (MRI) scans of his right knee in August 2008 and December 2012, which revealed residuals of a medial meniscectomy.  The Board will consider whether a higher rating is warranted under Diagnostic Code 5258.  Although Diagnostic Code 5259 also pertains to a semilunar cartilage, the Board notes that separate ratings under Diagnostic Code 5258 and Diagnostic Code 5259 cannot be granted because assigning separate ratings under both Diagnostic Code 5258 and Diagnostic Code 5259 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  

The August 2008 MRI scan of the right knee revealed that the medial meniscus was deficient consistent with a history of a prior partial meniscectomy and that a tear was suspected in the residual body segment.  Small joint effusion was present.  The impressions included a meniscus abnormality.

The October 2008 and August 2011 VA examination reports reflect that the Veteran complained of pain, swelling, and locking.  Physical examination revealed tenderness but not effusion in the right knee or locking pain.  The medial and lateral meniscus tests of the right knee were normal.

A report of a February 2012 physical examination for purposes of Social Security disability benefits shows that there was no swelling.

The December 2012 MRI scan of the right knee revealed that status post medial meniscectomy with an appearance that is essentially unchanged from the August 2008 MRI scan.  A small suprapatellar joint effusion was present.  

The Veteran is competent to report pain, swelling, and locking, and the Board finds him credible.  Though the medial meniscus test was normal at the VA examinations and locking and swelling were not present at those VA examinations, the MRI scans show residuals of a medial meniscectomy and the presence of a small joint effusion.  The evidence is in equipoise as to whether from May 15, 2008, to January 12, 2014, the right knee disability was manifested by a dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint.

Turning to limitation of motion, the Veteran has arthritis and there is evidence of limitation of motion in the right knee.  However, the criteria for a compensable evaluation under Diagnostic Codes 5260 is not met.  Military-retiree treatment records reflect that in August 2007 the range of motion in the right knee was from 10 to 125 degrees and that in August 2008 the range of motion in the right knee was from 8 to 130 degrees.  The October 2008 military-retiree treatment record shows that the active range of motion of the right knee was from 10 to 120 degrees and that the passive range of motion from five to 130 degrees.  At the October 2008 VA examination, the range of motion in the right knee was zero to 100 degrees.  The report of the February 2012 physical examination for Social Security disability benefits reveals that the range of motion in the right knee was from zero to 104 degrees.  At the August 2011 VA examination, the range of motion in the right knee was zero to 120 degrees.  Thus, a compensable rating prior to January 12, 2014, based on limitation of flexion is not warranted.

Furthermore, while active limitation of extension in August 2007 and in August and October 2008 at military-retiree physical examinations warrants a 10 percent disability rating under Diagnostic Code 5261, a separate compensable rating under Diagnostic Code 5003, 5260, and 5261 would be prohibited by the anti-pyramiding provisions of 38 C.F.R. § 4.14.  In essence, the diagnostic codes overlap in ratings based on pain and swelling of the joint; therefore, assigning a separate ratings under both Diagnostic Code 5258 and Diagnostic Codes 5003, 5260, and 5261 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  Thus, a rating in excess of 20 percent based on limitation of motion is not warranted.

As to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59, at the October 2008 VA examination, there was painful motion at 100 degrees of flexion and no painful motion on extension.  There was no additional limitation of motion following repetitive-use testing.  The joint function was additionally limited by pain, weakness, and lack of endurance after repetitive use, with pain being the major functional impact.  The joint function was not limited by fatigue or incoordination.  At the August 2011 VA examination, there was painful motion at 110 degrees of flexion and no painful motion on extension.  The joint function was not limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  The Board concludes that the findings of pain, weakness, and lack of endurance are contemplated by the 20 percent rating assigned herein.

The Veteran has complained of instability.  The Veteran is competent to report this symptom, and the Board finds him credible.  Moreover, the December 2012 military-retiree right knee MRI scan report reflects that a physical examination was suggestive of laxity of the medial and lateral collateral ligaments.  Therefore, the Board will consider whether a separate rating is warranted based on instability.

An August 27, 2007, military-retiree treatment record reveals that varus stress testing of the right knee was positive but that valgus stress testing was negative though with guarding.  Lachman's test was positive for the right knee.  A July 2008 military-retiree treatment record shows that the McMurray's sign was positive for the right knee but that the anterior and posterior drawer signs were negative.  The August 2008 MRI scan of the right knee showed a chronic anterior cruciate ligament.

The October 2008 and August 2011 VA examination reports reflect that the anterior and posterior cruciate ligament stability tests, the medial and lateral collateral ligament stability tests, and the medial and lateral meniscus tests of the right knee were all normal.  At the August 2011 VA examination, there was no subluxation.

The December 2012 MRI scan of the right knee revealed a chronic anterior cruciate ligament tear.

While the VA examinations show normal ligament and meniscus testing, the treatment records show findings of positive testing in 2007 and 2008 and the December 2012 military-retiree right knee MRI scan report reflects that a physical examination was suggestive of laxity of the medial and lateral collateral ligaments.  Therefore, the evidence is equipoise as to whether the right knee disability was manifested by a slight lateral instability in the right knee.  

A rating in excess of 10 percent for instability of the right knee is not warranted.  As noted above, VA examination reports show that the anterior and posterior cruciate ligament stability tests, the medial and lateral collateral ligament stability tests, and the medial and lateral meniscus tests of the right knee were all normal.  The Board places great weight on these findings in determining whether there is moderate or greater laxity or recurrent subluxation.

Pursuant to Hart, the Board must consider whether the right knee disabilities underwent an increase in disability during the one-year period prior to the Veteran filing his claim on May 15, 2008.  A September 2006 military-retiree treatment record reflects that the right knee had a full range of motion.  There was no instability or swelling, and the McMurray's test was negative.  The August 27, 2007, military-retiree treatment record reveals that the range of motion was from 10 to 125 degrees.  Thus, there was an increase in severity on August 27, 2007, as to factors other than instability.  The varus stress testing of the right knee was positive but that valgus stress testing was negative though with guarding.  Lachman's test was positive for the right knee. Hence, there was an increase in severity on August 27, 2007, as to instability.

In sum, the evidence is in equipoise as to whether from August 27, 2007, to January 12, 2014, the right knee disability was manifested by a dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint and whether from August 27, 2007, to January 12, 2014, the right knee disability was manifested by a slight lateral instability in the right knee.

Entitlement to TDIU 

Governing Law and Regulation

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation without regard to advancing age as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose, disabilities affecting a single system, e.g., orthopedic, will be considered a single disability.  38 C.F.R. § 4.16(a).

Substantially gainful employment suggests a living wage. The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Analysis

The RO assigned a 100 percent disability rating for the left knee replacement from February 18, 2013, to March 31, 2014.  The RO assigned a 100 percent schedular rating for the right knee replacement from January 13, 2014, to February 28, 2015.  From January 13, 2014, to February 28, 2015, the Veteran was receiving special monthly compensation based on housebound status because his right knee disability was rated as 100 percent disabling and his other service-connected disabilities were independently rated as 60 percent disabling.  
	
In years past, if a veteran received a 100 percent schedular rating for his service-connected disability, the issue of entitlement to a TDIU became moot since a veteran could not have a 100 percent schedular rating while concurrently having a TDIU. 38 C.F.R. § 4.16 (a) (2016); VAOPGCPREC 6-99 (June 7, 1999); 64 Fed. Reg. 52,735  (1999).

In view of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280, 294   (2008), which took a position contrary to the one reached in the Office of General Counsel precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation. 

The TDIU claim is rendered moot from January 13, 2014, to February 28, 2015, because there was no residual benefit that is available from concurrent assignment of both a 100 percent schedular service-connected evaluation for the right knee replacement and a TDIU because the Veteran was receiving special monthly compensation based on housebound status.  In light of the decision above, the Veteran is entitled to special monthly compensation based on housebound status from February 18, 2013, to January 12, 2014, because the left knee disability was rated 100 percent disabling and the other service-connected disabilities are now independently rated 60 percent disabling during that time period.  See 38 C.F.R. § 4.25 (2016).  Therefore, the TDIU claim is rendered moot for the period from February 18, 2013, to January 12, 2014.  Prior to February 18, 2013, the Veteran's TDIU claim is still pending and based on all service-connected disabilities as none of them were rated as 100 percent disabling.  Since March 1, 2015, the Veteran's TDIU claim is still pending and based on all service-connected disabilities as none of them are rated as 100 percent disabling.

An August 2010 private treatment record reflects that the Veteran suffered a left knee injury at work on June 29, 2010.  The evidence shows that he did not return to work after that injury.  The Social Security Administration found that the Veteran was disabled effective June 29, 2010.  Therefore, the weight of evidence shows that the Veteran stopped working on June 29, 2010.

Since June 29, 2010, the Veteran has been service-connected for the following disabilities:  bilateral knee disabilities, a right-knee surgical scar, migraine headaches, and bilateral blepharoconjunctivitis.  These service-connected disabilities were rated as 70 percent disabling from June 29, 2010, to February 17, 2013, with the bilateral knee disabilities being rated as at least 40 percent disabling.  Since March 1, 2015, these service-connected disabilities have been rated as 70 percent disabling with the bilateral knee disabilities being rated as 60 percent disabling.  38 C.F.R. § 4.25, 4.26.

The Social Security Administration records reflect that the Veteran has two years of college and has worked as a mechanic.  The Social Security Administration found that the Veteran was disabled effective June 29, 2010, with the primary diagnosis being bilateral osteoarthritis of the knees and the secondary diagnosis being degenerative disc disease of the lumbar spine.

An August 2010 private treatment record reflects that the Veteran's private orthopedist stated that a knee replacement would not be compatible with the Veteran's career as a mechanic because he crawls underneath buses.

The report of the February 2012 physical examination for Social Security disability benefits shows that the doctor noted that because of the knees, the Veteran cannot kneel down to work, cannot stand for 25 minutes without sitting for five minutes, and cannot stand more than two hours a day.

A July 2014 VA examination report reveals that the examiner stated that the bilateral knee disabilities have no functional impact on the Veteran's ability to work.

A March 2015 VA examination report shows that the examiner stated that the bilateral knee disabilities impact the Veteran's ability to work because he has weakness standing, walking, kneeling, and squatting.

Taking into account his education and work experience, as well as the specific forms of impairment resulting from his various service-connected disabilities and the determination of the Social Security Administration, the Board finds that evidence is in equipoise as to whether the Veteran's service-connected disabilities have rendered him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience from June 29, 2010, to February 17, 2013, and since March 1, 2015.  Accordingly, entitlement to a total rating based on individual unemployability from June 29, 2010, to February 17, 2013, and since March 1, 2015, is in order. 

Entitlement to special monthly compensation based on housebound status from February 18, 2013, to January 12, 2014

Special monthly compensation (SMC) is available when, "as the result of a service-connected disability," a Veteran suffers additional hardships above and beyond those contemplated by the rating schedule.  Breniser v. Shinseki, 25 Vet. App. 64, 68 (2011); see also 38 U.S.C.A. § 1114(k)-(s).  A Veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (requiring the Board to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Moreover, VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  

Therefore, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the Veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) is established whenever a Veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC). A common scenario in which this arises is if the existing record or the Board's actions (e.g., granting an increased rating for a service-connected disability) result in the implication of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).

From February 18, 2013, to January 12, 2014, the left knee disability was rated 100 percent disabling.  The other service-connected disabilities - migraine headaches, the right knee disability based on factors other than instability, the right knee disability based on instability, the right-knee surgical scar, and bilateral blepharoconjunctivitis - are now independently rated 60 percent disabling during that time period.  Accordingly, special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(i) is warranted from February 18, 2013, to January 12, 2014.  



ORDER

New and material evidence has been received to reopen a claim of service connection for a back disorder.

A 20 percent disability rating, but not higher, from August 27, 2007, to January 12, 2014, for the right knee disability based on factors other than instability is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent disability rating, but not higher, from August 27, 2007, to January 12, 2014, for the right knee disability based on instability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a total rating based on individual unemployability from June 29, 2010, to February 17, 2013, and from March 1, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to special monthly compensation based on housebound status from February 18, 2013, to January 12, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran's service treatment records show that he was treated for mechanical low back pain.  The July 2014 VA examination did not adequately address the nature of the Veteran's congenital defect and acquired back disorder.  Therefore, another VA examination is necessary.

Although the Veteran underwent VA examinations in 2014 and 2015 for his right knee disability, the examination reports of record do not indicate that range of motion testing of the right knee was performed in passive motion, weight-bearing, and nonweight-bearing.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Moreover, the July 2014 VA examiner noted that the right knee postoperative residuals would not be reasonably known until 18 months after the surgery in January 2014.  The Veteran was reexamined in March 2015, which was less than 18 months after his surgery in January 2014.  Accordingly, a new VA examination to determine the current severity of his service-connected right knee disability is warranted.  See Correia, 28 Vet. App. at 169-70.

The RO should attempt to obtain any additional military-retiree records from Brooke Army Medical Center since November 2008 and any additional records from the South Texas Veterans Health Care System from July 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his back and right knee disorders and obtain any identified records.  Attempt to obtain any additional military-retiree records from Brooke Army Medical Center since November 2008.  Regardless of the Veteran's response, obtain any additional records from the South Texas Veterans Health Care System from July 2014 to the present.

2.  After the development in 1 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-right knee disability and the nature and severity of his back disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected right knee and the left knee.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  For any congenital defect, such as spina bifida occulta, was there any superimposed disease or injury in connection with the congenital defect?  

c)  If so, is it at least as likely as not (at least a 50 percent probability) that the identified superimposed disease or injury is related to the Veteran's periods of active service, to include his treatment for mechanical low back pain? 

d)  For any acquired back disorder, such as degenerative disc disease, is it at least as likely as not (at least a 50 percent probability) that the identified acquired back disorder is related to the Veteran's periods of active service, to include his treatment for mechanical low back pain?

A complete rationale for any opinion offered must be provided.

3.  Thereafter, the AOJ must readjudicate the issues on appeal, with consideration of all evidence of record.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


